DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 7-15, 18 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Though applicant can have reasonable breadth applicant has not taught a non nested configuration of the dilution refrigeratior.
MPEP 2163: There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements). For guidance on subject matter eligibility of such claims, see MPEP § 2106.
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. For example, the amino acid sequence of a protein along with knowledge of the genetic code might put an inventor in possession of the genus of nucleic acids capable of encoding the protein, but the same information would not place the inventor in possession of the naturally-occurring DNA or mRNA encoding the protein. See In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir. 1993); In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995) (holding that a process could not render the product of that process obvious under 35 U.S.C. 103). (For guidance on subject matter eligibility of claims to naturally-occurring compositions, see MPEP § 2106.) The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405; compare Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997) ("As a general rule, where software constitutes part of a best mode of carrying out an invention, description of such a best mode is satisfied by a disclosure of the functions of the software. This is because, normally, writing code for such software is within the skill of the art, not requiring undue experimentation, once its functions have been disclosed.... Thus, flow charts or source code listings are not a requirement for adequately disclosing the functions of software.").
Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").
In the instant of application there are no know non-nested dilution refrigerators. The only embodiment disclosed it the traditional structure of a dilution refrigerator. Applicant has not taught any other embodiments.  Claim 3 clearly indicates that the broader claims encompass non-nester chambers.
Also while technically everything is in the same chamber dilution refrigerator are nested chambers and the configuration of claim 1 is not consistent with how one would interpret the a element in the 10mK to be I the 40 K chamber. See Mott Figure 15 and 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and 15, it is unclear if there is a first set of superconducting qubits. It appears applicant means a second set of qubits which are superconducting
Claim 7 appear to denpent on claim 6 and not 1.
Claim 11 The third chamber lack antecedent basis
As to claim 12, The flange being at 700 mK to 800 mK does not make sense it is between the 4K and the 700 mK-800 mK thus the flange would be at a temperature between the two

Claim 14, Applicant has a method depending from a device. There is no fifth chamber. Also what constitutes a cold plate? Is this a standard dilution chamber? Generally it mean 100 mK region

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte (Experimental system design for integration of trapped-ion and superconducting qubit systems) (cited on ids).
As to claims 1 and 15 Motte teaches A quantum computing system, comprising: a dilution refrigerator comprising a plurality of chambers; a trapped ion computing device comprising a first set of qubits in a given chamber of the plurality of chambers of the dilution refrigerator figure 14-15;  Motte  suggests integrating superconductive (abstract).
Motte does not explicitly teach the superconductor in the same chamber.
However it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the superconductor qubits and ion traps devices in the dilution refrigerator to be hybrid device to enable larger architecture for the quantum compting providing more computing power.
As to claims 8 and 19 Motte teaches optical fibres of the ion traps (PCF).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte (Experimental system design for integration of trapped-ion and superconducting qubit systems) (cited on ids) in view of Florian “Trapping of Ultra cold atoms in He/He Dilution refrigerator.
a.	As to claims 1-4, 6-7, and 15-18 Motte does not teach wherein the second set of superconducting qubits are in a mixing chamber nested within the given chamber of the plurality of chambers.
However dilution refrigerator are very expensive especially below 4K. Since below 4k one is pumping Liquid Helium to the system. Liquid He in notoriously expensive to produce. And larger volumes make is a cubic is dimension making any increase in size very expensive since more liquid Helium is needed.
Motte indicates the Ion traps work at about 4 K (section 3). While superconductors must be in 50 nK (1.2.3).
Motte already show device operating at different temperatures.
Florian teaches a ion device on the 6 K level an transferring atoms to lower temperatures. Florian further teaches a vacuum region at 300K.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide an outer vacuum region for ion trap qubits. Further it would have been obvious to one of ordinary skill in the art at the time of filing to place the ion traps at the 100 mK, 1 K, 4 K regions and Superconductor qubits at the 10 mK region. One would have been so motivated to optimize space and the corresponding temperature areas for the associated qubit types.
In other word it would be obvious to use all the 10 mK for superconductors since it is essential to function of the superconductors. Thus if one has many superconducting qubits that fill the 10 mK region they should be place there.
While the ion traps are known to operate at the 100 mK level and communication through the regions via ions or photonic fibers. Thus the ion traps can fill the 4K level and the superconductor fill the 10 mK to optimize to increase the total qubits.
The superconductor qubits would be in the mixing chamber which is at 10 mK which is lower than 100 mK.
The final vacuum modified structure teaches a vacuum at the 300 K shield,  a 40 K shield ~ 50 K , a 4 K shield, 1 K which is approximately 800 mKa 100 mK shield and 10 mK shield figure 15 with associated superconducting qubits and ion trap qubits.
b.	Per rejection of 1-4, 6-7, and 15-18, As to claim 5, Motte does not teach mixing chamber further comprises filters and/or isolators coupled to the second set of superconducting qubits.
However filters and isolator were known at the time of filing to isolating respective qubits and filter the response.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the mixing chamber further comprises filters and/or isolators coupled to the second set of superconducting qubits.
One would have been so motivated to enable the desire communications between qubits and removing of noise from the system improving the computation of the system.
c.	Per rejection of 1-4, 6-7, and 15-18, As to claims 8 and 19 Motte teaches optical fibres of the ion traps (PCF).
d.	Per rejection of 1-4, 6-7, and 15-18, As to claims 9-10, and 20 Applicant is caution that applicant gives no specifics of the copper can that provide a structure configured for thermal and radiation shielding and includes one or more holes for optical fibers and an ion beam entrance.
Florian provides a coupling to an ion beam and further copper can/cages were known to protect a device from radiation and heat. Thus it would have been obvious to one of ordinary skill in the art to provide a ion beam coupling an with a copper can with associated holes for ion beam coupling between traps  configured to protect the device from heat and radiation.
	e.	Per rejection of 1-4, 6-7, and 15-18, As to claim 11,  Motte teaches them on flanges. The flange would be in the 100 mK as well in 1 K region and 4 K which is 4th but that is in the third. So it is in the Third. 
	f.	 Per rejection of 1-4, 6-7, and 15-18, As to claim 12, claim 12 appears to be a use claim. The device does not natural at that temperature. However whether the flange is at 1 K or 800 mK or 700 mK there is no unexpected results.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to have the 1 K region at 700 mK to 800 mK to optimize the ion trap device temperature.
g.	Per rejection of 1-4, 6-7, and 15-18, As to claim 14, Motte modified teaches them on 4K flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896